IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 96-20316
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus

ROGELIO FIGUEROA-MONTOYA,
also known as Victor M. Martinez,

                                         Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-94-CR-144-7
                        - - - - - - - - - -
                           April 15, 1997
Before REAVLEY, DAVIS, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     The defendant appeals his sentence for possession of cocaine

with intent to distribute.   He argues that his sentence is

excessive because there is “no evidence” that he possessed at

least two kilograms of cocaine and that the district court erred

by failing to reduce his offense level on the ground that he was

a minor participant in the offense.   We have reviewed the record


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 96-20316
                              - 2 -

and the briefs of the parties and hold that district court did

not clearly err in determining that the offense involved at least

two kilograms of cocaine and that the defendant was not entitled

to be sentenced as a minor participant.     United States v.

Edwards, 65 F.3d 430, 432 (5th Cir. 1995); United States v.

Atanda, 60 F.3d 196, 199 (5th Cir. 1995).

     AFFIRMED.